FINOVA 2005 Annual Incentive Plan Rules

February 2005

Participants:





All employees who are in good standing as at January 1st 2005



New hires may be subject to a probation period (no longer than 90 days) before
being eligible to participate in the plan. Upon satisfactory completion of the
probation period new hire participation will be effective from the hire date and
pro-rated for service during 2005. Past employees who are re-hired are eligible
for immediate participation.



Performance Incentive Bonuses:



Incentive Amounts

All participants may be paid a percentage of their earnings paid from January 1,
2005 to December 31, 2005. Earnings include pay for regular time, overtime,
holiday and PTO it excludes payments received for short-term disability, sick
pay, payment under any recognition program or other bonus plan. The bonus
percentage will be based on participant's pay grade and criticality. The amount
of the bonus will be subject to the recommendation of the participant's
supervisor and the approval of the COO and CEO.





Form and Timing of Incentive Payment.

All Incentive Bonuses will be paid as lump sums, less applicable taxes, by the
last working day of February 2006. Participants, whose employment involuntarily
terminates during 2005, other than for cause or documented unsatisfactory
performance, will receive any bonus award on the payroll covering the employee's
last date of employment. Payment of the bonus will be on the recommendation of
the employee's supervisor and the approval of the COO after a review of
performance and transition of duties before termination. The amount of the bonus
will be pro-rated according to the length of service during 2005.





Other Key Provisions:

Incentive Plan Bonus Payments

The Plan has been specifically designed to be discretionary in nature. Factors
bearing on an employee's individual bonus award will be the achievement of the
business unit's objectives and employee's personal performance. This includes,
but is not limited to, the employee's attitude, commitment and support for
others. If the employee's performance meets expectations and the business unit
has achieved its objectives, the employee may expect a bonus midway of the range
of bonus opportunities. Falling short of expectations will likely result in a
lower bonus. A bonus above the mid-point may be awarded if an employee's
performance is exceptional.



Resignations and Terminations for Cause or Performance

. Employees who voluntarily resign or are terminated for cause or documented
unsatisfactory performance are not eligible to receive any amounts under this
plan including severance benefits.




Leaves of Absence

. Performance Incentive Bonuses (if eligible) will be proportionately reduced
for periods of time employees are on approved leaves of absence (e.g., medical,
workers' compensation or personal), except as required by law.




Discretion

. Business Unit Managers in conjunction with the SVP-Human Resources have the
authority to modify incentive bonus percentages if it is determined that
individual performance warrants such actions. The SVP-Human Resources and the
COO must approve any increases in bonus percentage and any exceptions to this
plan. The CEO or COO has the discretion to increase or decrease bonus payments.
Any modification in bonus opportunity will be communicated to the employee in
writing.





Preservation of Rights

. Nothing in this plan shall alter the "at will" nature of employment. This
includes employees' rights to resign at any time and for any reason and the
company's right to terminate employees at any time and for any reason.





The 2005 Incentive Plan and its application shall be governed by the laws of the
State of Arizona, without regard to its conflict of laws principles, and to the
extent applicable, by Federal law. References to an officer includes his or her
successor. Decisions of officers may be superseded by decisions of Senior
Management or the Board of Directors of FINOVA Group or FINOVA Capital or their
committees.

